Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saint James US 9630720.
Re’ Claim 1. Saint James Discloses a convertible armrest, comprising: an armrest body 24 connected to a seat frame between adjacent seats (Fig. 1); a first arm pad 48 coupled to the armrest body; and a second arm pad 50 coupled to the armrest body; in a contracted configuration, the first arm pad and the second arm pad are stacked (vertically stacked as shown in Fig. 3); in an expanded configuration Fig. 7, the first arm pad and the second arm pad are disposed side-by-side.
Re’ Claim 6. Saint James Discloses wherein: the first arm pad and the second arm pad are disposed equidistant to a vertical centerline of the armrest body in the expanded configuration (Clearly shown in Fig. 7).
.




Claim(s) 1, 8, 9, 11, 12, 13, 14, 16 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rathore et al. (US 10,953,777).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re’ Claim 1, 13. Rathore Discloses a convertible armrest, comprising: an armrest body 32 connected to a seat frame 12 between adjacent seats; a first arm pad 28 coupled to the armrest body; and a second arm pad 76 coupled to the armrest body; in a contracted configuration (Left in Fig. 9), the first arm pad and the second arm pad are stacked; in an expanded configuration (Middle and Right in Fig. 9), the first arm pad and the second arm pad are disposed side-by-side (Clearly shown in Fig. 9). 
The rejection of claim 1 is applied Mutatis Mutandis to the limitations of claim 13, Claim 13 is rejected. 
Re’ Claim 8, 16. Rathore Discloses wherein: a top surface of the first arm pad is elevated in relation to a top surface of the second arm pad in the expanded configuration, or vice-versa (Clearly Shown in Fig. 9).

Re’ Claim 11. Rathore discloses wherein: a thickness of the first arm pad is substantially similar to a thickness of the second arm pad (Clearly shown in the figures).
Re’ Claim 12, 18. Rathore discloses wherein: the convertible armrest is installed in a seat assembly of an aircraft (Shown in Fig. 9).
Re’ Claim 14. Rathore discloses wherein: the first arm pad and the second arm pad are stacked in the first configuration; and the first arm pad is positioned alongside the second arm pad in the second configuration (Shown in Fig. 9).
Re’ Claim 17. Rathore discloses wherein the intermediate armrest is configured to pivot between seat backs of the pair of the seats (Fig. 9); and the first width of the resting surface is constrained by a distance between the seat backs (Clearly shown in Fig. 9).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathore et al. (US 10,953,777).
Re’ Claim 6-7, 15. Rathore does not teach wherein: the first arm pad and the second arm pad are disposed equidistant to a vertical centerline of the armrest body in the expanded configuration or a top surface of the first arm pad is co-planar with a top surface of the second arm pad in the expanded configuration. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the armrest to the same plane or equidistant from the center as it would allow for a fair platform for passengers arms divided between the two sides equally. 
. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint James US 9630720.
Re’ Claim 8. The convertible armrest of claim 1 wherein: a top surface of the first arm pad is elevated in relation to a top surface of the second arm pad in the expanded configuration, or vice-versa. It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the armrest to different elevated levels as it would allow for a platform for shorter passengers with need of a lowered armrest. 

Re’ Claim 18. The seat assembly of claim 13 wherein: the seat assembly is installed in an aircraft.
Re’ Claim 19. A method of converting a middle armrest, the method comprising:
providing the middle armrest between adjacent seats, wherein the middle armrest includes a first arm pad disposed on top of a second arm pad in a contracted configuration so that a resting surface of the middle armrest has a first width defined by a top surface of the first arm pad;
laterally shifting the first arm pad in a first direction;
laterally shifting the second arm pad in a second direction opposite the first direction;
lowering the first arm pad in relation to the second arm pad; and
adjusting at least one of the first arm pad and the second arm pad to be adjacent so that the resting surface of the middle armrest has a second width defined by a combination of the top surface of the first arm pad and a top surface of the second arm pad.
Re’ Claim 20. The method of claim 19 further comprising:
laterally shifting the first arm pad in the first direction;
raising the first arm pad in relation to the second arm pad;
laterally shifting the second arm pad in the first direction; and
laterally shifting the first arm pad in the second direction to be disposed on top of the second arm pad in the contracted configuration so that the resting surface of the middle armrest has the first width defined by the top surface of the first arm pad.
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642